Citation Nr: 1124008	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  05-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in rating from 60 percent to noncompensable for the Veteran's service-connected sarcoidosis was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from October 1974 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2007 and October 2009, the Board remanded this case.


FINDINGS OF FACT

1.  In a November 1984 rating decision, service connection was granted for sarcoidosis, but the service-connected lung disability encompassed both restrictive and obstructive lung disability per the findings in that rating decision.  

2.  In a November 2002 rating decision, the disability rating for service-connected lung disability was increased to 60 percent effective July 1999 based on recent pulmonary function test (PFT) findings.  

3.  A May 2003 VA examination found that the Veteran did not have evidence of sarcoidosis and had not had sarcoidosis for several years, that he had chronic obstructive pulmonary disease (COPD) which was a separate disease and not secondary to sarcoidosis, and that the current lung impairment was due to the COPD.  

4.  In June 2003, the RO proposed to reduce the 60 percent rating for sarcoidosis based on the recent medical findings of no active disease.  

5.  In March 2004, the reduction was undertaken and the disability rating was reduced to zero percent effective June 1, 2004.



CONCLUSION OF LAW

The reduction in rating from 60 percent to noncompensable for the Veteran's service-connected lung disability was not proper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.344, 4.130, Diagnostic Code 6846-6600.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Historically, in a November 1984 rating decision, service connection was granted for sarcoidosis.  At that time, it was noted that the recent September 1984 VA examination revealed moderately restrictive and moderately obstructive pulmonary disease.  The assigned rating was 30 percent.  This rating was later reduced to 10 percent following a VA examination which included x-rays reflecting minimal interstitial markings.

In March 2000, the Veteran was afforded a VA examination.  The examiner did not have the complete medical records for review.  However, he noted that the Veteran's history as provided by the Veteran was consistent for a diagnosis of pulmonary sarcoidosis.  The examiner initially provided an opinion that there was no current evidence of active sarcoidosis, but stated that this conclusion depended on PFTs.  The PFTs were performed and showed COPD and also an element of restrictive lung disease.  The examiner provided an opinion that the restrictive lung disease could be a part of the sarcoidosis.  The examiner indicated that further PFTs might be necessary.  The Veteran was examined by VA in April 2002.  Again, it did not appear that the claims file was reviewed, but history was obtained from the Veteran.  It was noted that the Veteran had a history of a sporadic cough as well as an ongoing diagnosis of COPD of nine years.  Physical examination was performed and yielded a diagnosis of COPD.  It was noted by the examiner that the "diagnosis of sarcoidosis is legitimate borderline chronic obstructive pulmonary disease and evaluation is being updated on this matter."  PFTs revealed moderate lung obstruction.

In a November 2002 rating decision, the disability rating for sarcoidosis was increased to 60 percent effective July 1999 based on the recent PFT findings.  The Board finds it significant to note that the increase was apparently based on lung impairment related to COPD.

Thereafter, a December 2002 VA outpatient record noted that the Veteran's sarcoid was inactive.  A March 2003 VA x-ray revealed no significant lung abnormality.  The Veteran was reexamined in May 2003 by a VA physician's assistant (PA).  Physical examination yielded a diagnosis of COPD.  The PA provided an opinion that the Veteran did not have evidence of sarcoidosis and had not had sarcoidosis for several years.  She indicated that COPD was a separate disease and was not secondary to sarcoidosis, but was possibly secondary to his smoking history.  She stated that the corticosteroids that were prescribed were for bronchospasms, which would be a component of the COPD.

In June 2003, the RO proposed to reduce the 60 percent rating for sarcoidosis based on the recent medical findings of no active disease.  In March 2004, the reduction was undertaken and the disability rating was reduced to zero percent effective June 1, 2004.

In a June 2005 rating decision, service connection for COPD/asthma was denied.

A June 2007 VA outpatient record noted that the Veteran had COPD and sarcoidosis; however, it was noted that the sarcoid scarring present did not appear to represent an active disease process.  However, thereafter, in November 2008, the Veteran was hospitalized at Sacred Heart Hospital with complaints of increasing dyspnea.  It was noted that he had a history of asthma and sarcoidosis.  Chest x-rays revealed no pneumothorax, hemothorax, masses, cardiomegaly, congestive heart failure, or effusion or free air.  However, they did show interstitial infiltrate which was likely due to sarcoid.

The Court has held that several general regulations are applicable to all rating reduction cases, regardless of how long the rating at issue has been in effect.  The U.S. Court of Appeals for Veterans Claims (Court) has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  Regulations also provide that reexamination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c).

Further, 38 C.F.R. § 4.13 provides that when any change in an evaluation is to be made, "the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  Brown, 5 Vet. App. at 420-421.  In light of these provisions, the RO and Board are required in any rating- reduction case to ascertain, based on the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown, 5 Vet. App. at 421. Also, under the provision of 38 C.F.R. §§ 4.2 and 4.10, a rating reduction may not be based solely on the fact that an improvement has actually occurred, but also on whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.

On remand, the Board determined that the Veteran should be examined by a physician, to assess the complete nature of his current disability.  The examiner was instructed to fully review the record and provide an opinion as to whether the Veteran has sarcoidosis and, if so, what lung impairment is related to that disorder.  In addition, the examiner was requested to provide an opinion if the Veteran's current lung disabilities, apart from sarcoidosis, are related to service.  The examiner was instructed to comment on the initial post-service VA examination which showed both restrictive and obstructive lung disorder in that assessment.  Also, the examiner was requested to state if the Veteran has had both restrictive and obstructive lung disorder since that time.

Thereafter, additional VA records were received, dated March to December 2009 which revealed continued pulmonary symptoms.  In March 2009, it was noted that the Veteran had a history of heavy smoking during his adult life and that he had quit 7 months ago.  The examiner indicated that the Veteran was diagnosed as having sarcoid in 1984, but his recent computerized tomography (CT) was not consistent with sarcoid, but was consistent with emphysema.  The examiner also indicated that the Veteran had severe COPD which caused his current breathing problems and that the COPD was due to smoking.  In December 2009, it was indicated that PFTS showed that the Veteran had very severe obstruction with bronchodilator effect.  It was also noted that the Veteran had sarcoid and COPD, as well as a history of recurrent bronchitis.  Later, he was noted in a clinical report to have COPD.  

In January 2010, the Veteran was afforded the requested VA examination.  Physical examination yielded a diagnosis of severe COPD with severe diffusion impairment; moderate restriction due to scarring and natural aging; and sarcoidosis, resolved with no objective evidence of sarcoidosis or its residuals.  The various inquires posed by the Board were not answered.  In a May 2010 addendum, the VA physician reviewed past PFTs and some history.  She indicated that there was no evidence of sarcoidosis or its residuals; that there was no objective evidence of sarcoidosis per a May 2003 VA examination and that any opinion regarding the Veteran's May 2003 pulmonary function and his ability to function under the ordinary conditions of life and work would be speculative.  She concluded that the Veteran had COPD with severe impairment and moderate functional limitation.  She stated that the Veteran's initial post-service PFTs in September 1984 were consistent with obstructive and restrictive lung disease.  The examiner felt that the COPD was most likely due to the Veteran's 29 year smoking history which preexisted service, but was less likely than not caused by or related to service or sarcoidosis.  In addition, she stated that the COPD was not worsened beyond its natural progression due to service or sarcoidosis.  

In this case, the RO reduced the rating for sarcoidosis on the basis that the disease process is inactive.  However, it is apparent from the record that the Veteran was not only service-connected for sarcoidosis, but he was service-connected for both restrictive as well as obstructive lung impairment and has consistently been rated on this basis, confirming the nature of the service-connected disability.  A review of the November 1984 rating decision shows that while "sarcoidosis" was service-connected specifically, the Veteran had moderately restrictive and moderately obstructive pulmonary disease and the assigned rating of 30 percent was made based on the total lung impairment.  As such, the Board finds that this rating decision granted service connection for both restrictive and obstructive pulmonary disease, under the diagnostic umbrella of "sarcoidosis."  

About two years later, chest x-rays showed a significant improvement in the appearance of the chest since the September 1984 x-ray.  There were minimally increased interstitial marking in the left lung base and a small focal area of a scar was shown in the left mid lung fields.  The right lung was essentially well aerated and clear.  The diagnosis remained pulmonary sarcoidosis.  In a December 1986 rating decision, the 30 percent rating was reduced to 10 percent following the VA examination which showed improvement.  The rating decision cited the mild emphysematous change and minimal interstitial markings.  Again, the total lung impairment, including emphysematous changes, was used to rate the Veteran.  

A subsequent March 2000 VA examination showed no active sarcoidosis, but the Veteran had COPD and also an element of restrictive lung disease.  The examiner indicated that the restrictive lung disease could be a part of sarcoidosis.  No opinion was provided regarding COPD.  However, as noted, the Veteran was already rated based on both obstructive and restrictive lung impairment.  The subsequent May 2000 rating decision continued to rate the Veteran based on his overall lung impairment and performance on his PFTs.  

The April 2002 examination essentially indicated that the sarcoid diagnosis was actually COPD based on physical examination and PFTs.  The disability level had increased as shown on that examination, and, in the November 2002 rating decision, the disability rating for sarcoidosis was increased to 60 percent based on the recent PFT findings under Diagnostic Code 6846-6600.  Again, the rating was based on overall lung impairment, consistent with the prior ratings.  

However, the later May 2003 examiner indicated that COPD was a totally separate disease from sarcoidosis and unrelated thereto, but was possibly secondary to his smoking history.  She stated that the corticosteroids which were prescribed were for bronchospasms which would be a component of the COPD.  Thereafter, the medical records conflict as to whether the Veteran does or does not still have sarcoid.  The recent VA examination further determined that the Veteran does not have sarcoid, but has COPD which causes his current lung impairment, which preexisted service and was not aggravated therein, and which is not related to sarcoid.   

Regardless of what the VA examiners determined in May 2003 and May 2010, the fact remains that service connection for both obstructive and restrictive lung impairment was granted in 1984.  The May 2010 examiner indicated that COPD preexisted service.  Thus, it seems clear that COPD was present on the post-service examination; hence the "obstructive pulmonary disease" finding made at that time was in fact COPD specifically.  The Veteran has been continuously rated based on his total lung impairment, consistent with his service-connected status as provided for in the 1984 rating decision.  Therefore, the current reduction of the disability rating is tantamount to the severance of service connection for obstructive lung disease.  

VA has specific regulatory provisions governing severing service connection awards. The provisions of 38 C.F.R. § 3.105 direct, in pertinent part, that:

(d) Severance of service connection.  Subject to the limitations contained in §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government). (Where service connection is severed because of a change in or interpretation of a law or Department of Veterans Affairs issue, the provisions of § 3.114 are for application.) A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous. This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion. When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained. Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

In order to sever a grant of service connection, the VA must demonstrate that the grant was clearly and unmistakably erroneous and that the VA has followed the applicable procedural safeguards for such a finding.

The matter of severance of service connection has not been formally adjudicated by the RO and the Board will not consider this matter in the first instance.  Rather, the matter before the Board is the propriety of the reduction of the 60 percent rating to non-compensable.  The RO reduced the 60 percent disability rating on the basis that sarcoid is inactive.  The RO then denied service connection for COPD and asthma.  These actions were improper since the Veteran was originally service-connected for both restrictive and obstructive pulmonary disease and has been rated on the basis of both ever since.  The RO basically terminated the rating reflecting COPD impairment and then "denied service connection" for it.  However, the RO, as noted, had already granted service connection for that disorder.  Further, the medical evidence clearly showed that the sarcoid had previously been inactive, yet the Veteran retained a compensable rating based on his other lung impairment, COPD, over the span of many years.  Service connection cannot be severed via the action of a reduction in a rating.  Thus, in light of the foregoing, the current reduction is not proper.  


ORDER

The reduction in rating from 60 percent to noncompensable for the Veteran's service-connected lung disability was not proper.



____________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


